Order entered August 14, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00506-CV

                        IN THE INTEREST OF C.V.L., A CHILD

                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. JC-17-01086-W

                                         ORDER
       Before the Court is appellant’s August 13, 2019 motion for an extension of time to file

his brief on the merits. We GRANT the motion and extend the time to August 19, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE